Citation Nr: 0531004	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  96-08 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for the purpose of accrued benefits.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1310 (West 2002) 
based on the theory that PTSD was a contributory cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from April 1960 to October 
1967.  He died in March 1995.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  This case was most recently before the 
Board in August 2003.

The August 2003 Board decision denied the claims on appeal.  
The appellant appealed the Board's August 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which, pursuant to a Joint Motion for an Order 
Vacating and Remanding the Board's August 2003 decision 
(Joint Motion), issued an Order dated in May 2005 which 
vacated the Board's decision of August 18, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion by the parties before the Court noted that 
remand is required for the Board to provide the appellant 
with a copy of the March 2003 VA medical opinion (offered by 
two physicians board-certified in psychiatry) with sufficient 
time to respond to the March 2003 VA medical opinion. See 
Thurber v. Brown, 5 Vet.App. 119 (1993); 38 C.F.R. § 20.903 
(2005).  Accordingly, the Board must remand the case in order 
to provide the appellant a copy of the March 2003 VA medical 
opinion.

The Board further observes that in August 2005 the 
appellant's attorney submitted three sworn statements (given 
by the appellant, the appellant's son, and M.S., D.O.) 
pertinent to the issues on appeal.  The attorney essentially 
indicated that in the absence of a fully favorable decision 
on the claims, the appellant was not willing to waive RO 
consideration of this new evidence.  As there is no waiver of 
initial RO consideration of this new evidence, the Board is 
not able to consider the additional evidence without having 
to remand the case to the RO for initial consideration.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339 (Fed. Cir. 2003).

Accordingly, the case is hereby REMANDED for the following:

1.  The RO should provide a copy of the 
March 2003 VA medical opinion to the 
appellant and her attorney.  The record 
should fully document this action.

2.  The case should again be reviewed on 
the basis of all the evidence of record, 
including the aforementioned statements 
dated and received in August 2005.  If 
the benefits sought are not granted in 
full, the appellant should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


